Appeal by the defendant from an order of the Supreme Court, Suffolk County (Doyle, J.), dated February 15, 2005, which, without a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the evidence submitted by the People established, by clear and convincing evidence (see Correction Law § 168-k [2]), including reliable hearsay (id.), the existence of facts sufficient to support the recommendation of the Board of Examiners of Sex Offenders that the defendant be classified as a level three sex offender (see People v Hegazy, 25 AD3d 675 [2006]; People v Terdeman, 175 Misc 2d 379 [1997]). Santucci, J.P., Mastro, Fisher and Dillon, JJ., concur.